DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN’909 (CN 102360909A, IDS dated 03/05/2020).
Regarding claims 1-4 and 6, CN’909 teaches a neodymium-iron-boron magnet, obtained by mixing neodymium-iron-boron raw material powders having an average size of 5 µm with Dy-oxide powders having an average diameter of 50 nm, the amount of Dy-oxide is 1 wt% and the sintered magnet has coercivity of 20.6 kOe (Example 2), which meets the limitations recited in claims 1-4 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN’909 (CN 102360909A), as applied to claim 1 above, and further in view of US’500 (US 2016/0225500).
Regarding claim 5, US’909 discloses that the magnet contains 29.5 wt% Nd, 1.2 wt% Co, 1.1 wt% B and the balance is Fe (Example 2), which meets the recited composition of R, Co, B in claim 5.
US’909 does not teach the magnet contains both Nd and Pr. US’500 teaches an RTB magnet (Abstract) and discloses that when Nd and Pr are used as the rare earth element R constituting the R-T-B-based rare earth magnet powder, it is possible to enhance coercive force of the R-T-B-based rare earth magnet powder without causing deterioration in remanent flux density of the powder ([0026]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet containing both Nd and Pr as taught by US’500 in the process of making the magnet of US’909 in order to make a magnet having high coercivity and remanent flux density as disclosed by US’500.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733